FILED
                            NOT FOR PUBLICATION                             JUL 02 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-10378

               Plaintiff - Appellee,             D.C. No. 3:10-cr-00607-JSW

  v.
                                                 MEMORANDUM *
DAMON SYKES,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Northern District of California
                     Jeffrey S. White, District Judge, Presiding

                              Submitted June 26, 2012 **

Before:        SCHROEDER, HAWKINS, and GOULD, Circuit Judges.

       Damon Sykes appeals from the 252-month sentence imposed following his

guilty-plea conviction for three counts of armed bank robbery, in violation of 18

U.S.C. § 2113(a) and (d), and one count of conspiracy to commit armed bank




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
robbery, in violation of 18 U.S.C. § 371. We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm.

      Sykes contends that the district court failed to adequately explain why a 252-

month sentence was the minimum necessary to achieve the sentencing objectives

set forth in 18 U.S.C. § 3553(a), and failed to offer reasons to justify the degree of

the variance. We review for plain error, see United States v. Valencia-Barragan,

608 F.3d 1103, 1108 (9th Cir. 2010), and we find none. The district court

sufficiently explained the sentence imposed. See United States v. Carty, 520 F.3d

984, 991-92 (9th Cir. 2008) (en banc).

      Sykes also contends that his above-Guidelines sentence is substantively

unreasonable because it is greater than necessary to achieve the section 3553(a)

sentencing objectives. He argues that the district court overstated the seriousness

of his criminal history and the nature of the armed bank robberies, failed to give

sufficient weight to his mitigating circumstances, and created an unwarranted

sentencing disparity with other similarly-situated defendants. The record reflects

that, under the totality of the circumstances and the section 3553(a) sentencing

factors, the sentence is substantively reasonable. See Gall v. United States, 552

U.S. 38, 51 (2007).

      AFFIRMED.


                                           2                                    11-10378